          Case 2:19-cr-00014-JNP Document 21 Filed 04/01/19 Page 1 of 2



SCOTT KEITH WILSON, Interim Federal Public Defender (#7347)
WENDY M. LEWIS, Assistant Federal Defender (#5993)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                                        MOTION TO MODIFY
                                                                  RELEASE CONDITIONS
   Plaintiff,

  v.

  STONEY WESTMORELAND,                                            Case No. 2:19-CR-14 JNP

   Defendant.




       The defendant, Stoney Westmoreland, by and through his attorney of record, Wendy

Lewis, hereby moves this court to modify the conditions of Pre-trial release. Mr. Westmoreland

bases this motion on the following grounds:

       1. Mr. Westmoreland appeared for an initial appearance/arraignment/detention hearing

           on February 6, 2019. At that time, defendant was released on standard conditions.

           Mr. Westmoreland has been doing well on pre-trial release and has been meeting all

           of his requirements set forth by pre trial services.

       2. On March 14, 2019, Mr. Westmoreland’s mother unexpectantly passed away in New

           Mexico.
  Case 2:19-cr-00014-JNP Document 21 Filed 04/01/19 Page 2 of 2



3. Mr. Westmoreland is the executor of the estate and has had to travel to New Mexico

   to arrange for her funeral and to clear out her belongings.

4. The funeral was scheduled for Saturday, March 30, 2019 in Tennessee.

5. On Thursday, March 28, 2019, while traveling from New Mexico to Tennessee, Mr.

   Westmoreland’s wife, Karin Brinker, and daughter, Ayden Westmoreland, were

   involved in a serious car accident.

6. Mr. Westmoreland returned to New Mexico on Friday, March 29. Ms. Brinker had

   surgery for a broken neck on Saturday, March 30, 2019.

7. Mr. Westmoreland is in the process of returning furniture to his mother’s home so his

   wife can stay there once released from the hospital until such time as she is cleared to

   travel.

8. It is un-known at this time how long Mr. Westmoreland will need to stay in New

   Mexico to help his wife and daughter.

9. Due to defendant’s recent change in circumstances defendant asks that the court

   modify his conditions of release from home confinement to a curfew and allow him to

   remain in New Mexico during his wife’s recovery.

10. The funeral for Mr. Westmoreland’s mother has been postponed without date.

11. United States Attorney Karin Fojtik stipulates to this review of detention.

12. Counsel respectfully requests a hearing to be scheduled at 2:45 p.m. on April 2, 2019,

   with defendant’s appearance being waived.

             DATED this 1st day of April, 2019.

                                              /s/ Wendy M. Lewis
                                              WENDY M. LEWIS
                                              Assistant Federal Public Defender



                                         2
